Motion by respondent to dismiss appeal for lack of prosecution denied, without costs and without prejudice to a renewal in the event that appellant fails to file the undertaking specified in the decision upon appellant’s cross motion, such decision being made simultaneously herewith. Cross motion by appellant to reverse the order appealed from, being an order of the Children’s Court of Suffolk County, made on March 17, 1950, and for a new trial, granted, and the provision with respect to the filing of an undertaking contained in the prior order of this court made on February 19,1951, vacated. This motion is granted and the provision in the prior order is vacated on condition, however, that, within twenty days after the entry of the order hereon, appellant file an undertaking in the sum of $2,000, with corporate surety, to pay any sums which he may be directed to pay by the Children’s Court after the new trial. In the event said undertaking be not filed, the cross motion is denied, without costs. It appears to be undisputed that for reasons beyond the control of the court and the parties the minutes of the trial cannot be made available. It also appears to be impossible for appellant to prepare the case on appeal either by stipulation or from, the minutes of the Trial Judge. Under the circumstances this court has no alternative and is required to reserve the order appealed from and to grant a new trial, subject, however, to the condition with respect to the filing of the undertaking. Present — Carswell, Acting P, J., Johnston, Adel, Wenzel and Mac-Crate, JJ.